     Case 2:19-cv-04940-SVW-AS Document 1 Filed 06/06/19 Page 1 of 10 Page ID #:1



 1   GEORGE D. YARON, ESQ. (State Bar #96246)
     gyaron@yaronlaw.com
 2
     D. DAVID STEELE, ESQ. (State Bar #171636)
 3   dsteele@yaronlaw.com
     YARON & ASSOCIATES
 4   1300 Clay St., Ste 800
     Oakland, California 94612
 5
     Telephone:     (415) 658-2929
 6   Facsimile:     (415) 658-2930

 7   Attorneys for Defendant
     VIGOR SHIPYARDS, INC.
 8
     formerly known as TODD PACIFIC SHIPYARD CORPORATION
 9
                              UNITED STATES DISTRICT COURT
10
11                           CENTRAL DISTRICT OF CALIFORNIA

12    DOUGLAS WILBUR, an individual, and FAITH   ) CASE NO.: ---
13    WILBUR, an individual,                     )
                                                 ) Los Angeles Superior Court:
14                   Plaintiffs,                 ) 19ST-CV-15971
                                                 )
15            v.                                 ) NOTICE OF REMOVAL OF VIGOR
16                                               ) SHIPYARDS, INC., formerly known
      AIR & LIQUID SYSTEMS CORPORATION,          ) as TODD PACIFIC SHIPYARD
17    a subsidiary of AMPCO PITTSBURGH           ) CORPORATION UNDER 28 U.S.C.
      CORPORATION, individually and as successor ) §1442(a); DEMAND FOR JURY
18    by merger to BUFFALO PUMPS, INC.,          ) TRIAL
19    individually and successor in interest to  )
      BUFFALO FORGE COMPANY, et al               )
20                                               )
                                                 )
21                   Defendants.                 )
22                                               )
                                                 )
23
     ----------------                            )
24
             TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
25
     CENTRAL DISTRICT OF CALIFORNIA:
26
27
28   Notice of Removal                           l         G:\5409\Removal\Remove. wpd
     Case 2:19-cv-04940-SVW-AS Document 1 Filed 06/06/19 Page 2 of 10 Page ID #:2


 1           PLEASE TAKE NOTICE that Defendant VIGOR SHIPYARDS, INC., formerly known
 2
     as TODD PACIFIC SHIPYARD CORPORATION ("TODD"), hereby removes the
 3
     above-entitled action from the Superior Court of the State of California, in and for the County of
 4
     Los Angeles, to this Court, pursuant to 28 U.S.C. §§1442(a)(l) and 1446, as described below.
 5

 6          This is a civil action over which this Court has subject matter jurisdiction under 28

 7   U.S.C. §1331, as the action arises under the Constitution, laws, or treatises of the United States
 8
     within the meaning of 28 U.S.C. § 1331 by virtue of Plaintiff DOUGLAS WILBER's ("Plaintiff')
 9
     attempt to adjudicate claims with respect to persons acting under an officer of the United States
10
     pursuant to 28 U.S.C. §1442(a)(l).
11

12          The grounds for removal are as follows:

13           1.        On May 8, 2019, Plaintiff filed his Complaint in the Superior Court of the State
14
     of California, in and for the County of Los Angeles, Case No. 19ST-CV-15971 against TODD,
15
     and several other entities. A true and correct copy of the Complaint is attached hereto as Exhibit
16
     A. A true and correct copy of the Civil Case Cover Sheet is attached hereto as Exhibit B.
17

18           2.        On or about May 16, 2019, the Summons, Civil Case Cover Sheet, Complaint,

19   Proof of Service, Preliminary Fact Sheet, Statement of Damages, Notices of Case Management
20
     Conference and Order, Instructions, were served on TODD. A true and correct copy of the
21
     Service of Process is attached hereto as Exhibit C.
22
23           3.        The Complaint for Damages alleges Negligence , Breach of Express and Implied

24   Warranties, Strict Liability, Premises Owner/Contractor Liability and Loss of Consortium 1

25   against various entities, including TODD. (See Exhibit A.)
26
             1
27               Plaintiff's spouse, Faith Wilbur, has filed a claim for Loss of Consortium.

28   Notice of Removal                                   2                  G:\5409\Removal\Remove. wpd
     Case 2:19-cv-04940-SVW-AS Document 1 Filed 06/06/19 Page 3 of 10 Page ID #:3


 I           4.      The Complaint contends that Plaintiff was negligently exposed to asbestos from
 2
     serving in the U.S. Navy from 1970 - 1980, where he visited TODD shipyard aboard the USS
 3
     THOMASTON (LSD-28) and the USS ORLECK (DD-886). (See Exhibit A, Complaint, Par. 7
 4
     5:11 -21.)
 5

 6           5.      On May 20, 2019, counsel for TODD e-mailed Plaintiff's counsel requesting

 7   that Plaintiff stipulate that their claims against TODD were limited to non-military vessels. After
 8
     good faith efforts to meet and confer, on May 31, 2019, Plaintiff's counsel declined the proposed
 9
     stipulation.
10
             6.      Upon review of the Complaint, Plaintiff alleges a negligence cause of action (1st
11
12   Cause of Action) and Strict Liability cause of action (2 nd Cause of Action) against TODD, and

13   potentially other causes of action. Plaintiff based his claims, in whole or in part, on his alleged
14
     exposure to asbestos while working on the subject Navy vessels. To the extent that the design,
15
     manufacture or repair of these Navy vessels included asbestos-containing parts or components,
16
     such work was required by the United States government in the detailed and precise
17

18   specifications issued and approved, and under the direction of the Secretaries of the Department

19   of Defense and the U.S. Navy. Any decision regarding the repair or inclusion of
20
     asbestos-containing parts or components on the subject vessels was under the full control and
21
     direction of the United States government.
22

23           7.      28 U.S.C. § 1442(a)(1) provides:

24           A civil action or criminal prosecution commenced in a State court against any of the

25   following may be removed by them to the district court of the United States for the district and
26
     division embracing the place wherein it is pending:
27

28   Notice of Removal                                  3                  G:\5409\Removal\Remove.wpd
     Case 2:19-cv-04940-SVW-AS Document 1 Filed 06/06/19 Page 4 of 10 Page ID #:4


 1           (1) The United States or any agency thereof or any officer (or any person acting
             under that officer) of the United States or of any agency thereof, sued in an
 2
             official or individual capacity for any act under color of such office or on account
 3           of any right, title or authority claimed under any Act of Congress for the
             apprehension or punishment of criminals or the collection of the revenue.
 4
             The basis for the removal of this action is that it involves a person    TODD- that acted
 5
 6   under the authority of officers of the United States of America, or any agency thereof, including

 7   the U.S. Navy and the Secretary of the Navy, within the meaning of28 U.S.C. § 1442(a)(l).
 8
     (Mesa v. California, 489 U.S. 121, 124-125 (1989); Packv. AC&S, Inc., et al., 838 F.Supp. 1099,
 9
     1101 (D. Md. 1993).)
10

11
             8.      In Fung v. Abex Corp., et al., 816 F.Supp. 569 (N.D. Cal. 1993), the Court

12   addressed the propriety of the removal of a case involving the alleged exposure to asbestos while

13   aboard submarines manufactured by General Dynamics. In denying Plaintiffs' motion to remand,
14
     the Court stated that, to satisfy removal under 28 U.S.C. §1442(a), General Dynamics must show
15
     that, in manufacturing submarines, it "( 1) acted under the direction of a federal officer, (2) raised
16
     a federal defense to plaintiffs' claims, and (3) demonstrated a causal nexus between plaintiffs'
17

18   claims and the acts it performed under color of federal office." (Id. at 571-572.)

19           9.      In Issacson v. Dow Chemical Company, 304 F.Supp.2d 442 (E.D.N.Y. 2004), the
20
     sufficiency of the federal officer removal statute to deny a motion to remand was examined. The
21
     federal officer removal statute expands the scope of federal jurisdiction, overcoming the "well
22

23   pleaded complaint" to allow removal if three elements are satisfied. (Id. at 446.) First, a

24   defendant must demonstrate that it is a person within the meaning of the statute. Second, a

25   defendant must establish that the suit is under color of federal office, that is, there is a causal
26
     connection between the plaintiff's claims and the defendant's asserted authority. Third, a
27

28   Notice of Removal                                  4                    G:\5409\Removal\Remove.wpd
     Case 2:19-cv-04940-SVW-AS Document 1 Filed 06/06/19 Page 5 of 10 Page ID #:5



 1   defendant must raise a colorable federal defense to the plaintiff's claims. (Id.)
 2
             10.     The Issacson court discussed that a corporation is included in the definition of
 3
     "person" in this statute. (Id.) The second prong of Issacson calling for a causal connection
 4
     between the defendant's actions under the authority of a federal officer and the plaintiffs state
 5

 6   court claims requires a substantial degree of direct and detailed federal control over the

 7   defendant's work. (Id. at 447.) What constitutes sufficient federal control is often central to a
 8
     court's decision to uphold removal or remand a case. Several courts have upheld removal
 9
     because defendants were sued as a result of building products pursuant to military specifications.
10
     (See Crocker v. Borden, 862 F.Supp 132 (E.D.La 1994) (holding that removal was proper for
11

12   Westinghouse because its marine turbines were manufactured pursuant to Navy specifications;

13   see also, Pack v. AC and S, Inc., 83 8 F .Supp. 1099 (D .Md. 1993) (holding that removal was
14
     proper for Westinghouse because the government had extensive control over the manufacture of
15
     turbines, even specifying the type of asbestos cloth).)
16
             11.     The Jssacson Court concluded that the government-ordered specifications differed
17

18   from the specifications for the defendant's commercial application of the product. (Issacson,

19   supra, at 450.) In addition, the method of warning and application was completely in the
20
     government's hands. (Id.) Finally, the government had full knowledge of the dioxin "problem"
21
     inherent in the production of Agent Orange. (Id.) These factors demonstrated the control with
22

23   which the government operated.

24           12.     This analysis also applies in "failure to warn" cases where "there is evidence that

25   the government was involved in the decision to give, or not to give a warning." (Kerstetter v.
26
     Pacific Scientific Co., 210 F.3d 431, 438 (5th Cir.), cert denied, 531 U.S. 919 (2000). The Court
27

28   Notice of Removal                                 5                   G:\5409\Removal\Remove.wpd
     Case 2:19-cv-04940-SVW-AS Document 1 Filed 06/06/19 Page 6 of 10 Page ID #:6


 1   of Appeals for the Fifth Circuit has made it clear that the government contractor defense is
 2
     available in "failure to warn" claims where the evidence shows the lack of a warning reflect
 3
     governmental direction or control rather than the unfettered discretion of the product's
 4
     manufacturer, and applies wherever: 1) the government approved or authorized warnings which
 5

 6   the plaintiff contends were inadequate or incomplete; 2) the warnings provided by the

 7   manufacturer confonned to the warnings as approved or authorized by the government; and 3)
 8
     the manufacturer warned the government as to any product hazards known by the manufacturer,
 9
     but unknown to the government. (Id.)
10
             13.     As stressed in Kerstetter, "[ t]he government need not prepare the specifications to
11

12   be considered to have approved them." (Id. at 435.) The only material issue is whether the

13   designs and specifications were subjected to "substantial review" rather than a mere "rubber
14
     stamp" approval. (Id.) In this regard, "[t]he specifications need not address the specific defect
15
     alleged; the government need only evaluate the design feature in question.'' (Id.) Once again,
16
     applying these general principles to "failure to warn" claims, the fact that government
17

18   specifications or regulations did not specifically preclude the exact warning desired by Plaintiffs

19   does not take a "failure to warn" claim outside the scope of the government contractor defense so
20
     long as the government was involved generally as to the issue of product warnings (or
21
     specifically approved the warning provided by the contractor) and was generally aware of the
22
23   hazard in question. (Id. at 438.) Stated another way, "[i]nadequacy [of a warning] is not an issue

24   when it is the government's warning in the first place." (Id.)

25           14.     Here, Plaintiff alleges that TODD was involved in the repair, overhaul and
26
     maintenance of the USS THOMASTON (LSD-28) and the USS ORLECK (DD-886) for the
27

28   Notice of Removal                                 6                   G:\5409\Removal\Remove. wpd
     Case 2:19-cv-04940-SVW-AS Document 1 Filed 06/06/19 Page 7 of 10 Page ID #:7


 1   United States of America and the U.S. Navy. For the purposes of this removal, TODD
 2
     acknowledges having repaired the USS THOMASTON (LSD-28) and the USS ORLECK (DD-
 3
     886) for the United States of America and the U.S. Navy. However, such construction,
 4
     conversion, or repair, was necessarily performed pursuant to contracts and specifications
 5

 6   executed by an officer of the United States of America and the U.S. Navy. This case is

 7   substantially similar to Issacson, as during the repair and maintenance of vessels for the U.S.
 8
     Navy, TODD acted under the direction of a federal officer when it allegedly repaired the vessel
 9
     aboard which Plaintiff worked, within the precise and exacting specifications promulgated by the
10
     United States of America and the U.S. Navy.
11

12           15.     If the USS THOMASTON (LSD-28) and the USS ORLECK (DD-886) were

13   repaired by TODD, it was done so for the United States of America and the U.S. Navy,
14
     necessarily pursuant to ( a) contracts that mandated adherence to comprehensive and detailed
15
     United States of America and the U.S. Navy-created specifications regarding, among other
16
     things, the use of asbestos-containing products, as well as (b) repair oversight by on-site United
17

18   States of America and the U.S. Navy representatives. Under the terms of its contracts with the

19   United States of America and the U.S. Navy, TODD's construction, conversion or repair of
20
     vessels was necessarily performed under the authority and control of an officer of the United
21
     States of America and the U.S. Navy. Thus, during all phases of TODD's construction,
22

23   conversion or repair of vessels, pursuant to United States of America and the U.S. Navy contracts

24   and specifications, TODD performed its work under the control and supervision of officers of the

25   United States of America and the U.S. Navy. TODD constructed and/or repaired the subject
26
     vessel under the direct supervision, control, order and directives of a federal officer acting under
27
28   Notice of Removal                                 7                   G:\5409\Removal\Remove.wpd
     Case 2:19-cv-04940-SVW-AS Document 1 Filed 06/06/19 Page 8 of 10 Page ID #:8



 1   color of federal office.
 2
             16.     Moreover, TODD can and will assert a federal defense to this action: its work was
 3
     performed pursuant to contract with, and under the supervision of, the United States government,
 4
     and any recovery by Plaintiff is barred by consequence of the judicially recognized doctrine of
 5

 6   immunity conferred upon that contractual relationship, and any occurrences arising therefrom.

 7   (Boyle v. United Technologies Corp., 487 U.S. 500, 509-511; 108 S.Ct. 2510 (1988); Niemann v.
 8
     McDonnell Douglas Corp., 721 F.Supp. 1019, 1021-1023 (S.D.111. 1989).)
 9
             17.     TODD is entitled to federal officer removal under 28 U.S.C. § 1442(a)
10
     based upon the federal defense of derivative sovereign immunity as set forth in Yearsley v. W.A.
11

12   Ross Construction Co., 309 U.S. 18 (1940), Boyle v. United Technologies, 487 U.S. 500 (1988),

13   and Emory v. McDonnell Douglas Corp., 148 F.3d 347 (4th Cir. 1998). Yearsley, and its
14
     progeny, established that a government contractor, performing at the direction and authorization
15
     of a government officer, is immune from suit based upon performance of the contract in carrying
16
17   out a government function. The Yearsley doctrine is satisfied here, because the subject vessels at

18   issue were constructed, repaired and/or overhauled pursuant to validly conferred authority, and

19   TODD's conduct was within the bounds of that authority.
20
             18.     Finally, TODD acted under color of a federal officer or agency in its conversion
21
     and/or repair of the U.S. Navy vessel, aboard which Plaintiff allegedly worked and where he was
22
23   allegedly exposed to asbestos-containing materials. Therefore, removal of this civil action

24   pursuant to 28 U.S.C. §1442(a)(l) is proper. (Williams v. Brooks, 945 F.2d 1322, 1325 fu.2. (5th

25   Cir. 1991).)
26
27

28   Notice of Removal                                8                  G:\5409\Removal\Remove. wpd
     Case 2:19-cv-04940-SVW-AS Document 1 Filed 06/06/19 Page 9 of 10 Page ID #:9


 1           19.     Should Plaintiff file a Motion to Remand this case, TODD respectfully requests
 2
     the opportunity to respond more fully in writing, including the submission of Affidavits and
 3
     authorities.
 4
             20.     Since TODD was acting under an officer of the United States of America and the
 5

 6   U.S. Navy, pursuant to 28 U.S.C. § 1442(a)(l), all TODDs are not required to join in this Notice

 7   of Removal. (See, e.g., Ely Mines, Inc. v. Hartford Accident & Indemnity Co., 644 F .2d 1310,
 8
     1315 (9th Cir. 1981).)
 9
             21.     TODD has not filed an Answer in the above-entitled matter.
10
             22.     Since the Complaint was filed on May 8, 2019, and TODD was served on May
11
12   16, 2019, TODD is filing this Notice of Joinder of Removal within thirty (30) days from the date

13   it first learned of a basis upon which to remove this action, as required by 28 U.S.C. Section
14
     1446(b). The Complaint comprises the first pleading, motion, order or other paper from which
15
     TODD could ascertain that Plaintiffs' action should be removed to this Court by TODD.
16

17           23.     Written notice of the filing of this Notice of Removal will be given to Plaintiffs

18   and the other defendants remaining in this action as required by 28 U.S.C. §1446(d).

19           24.     All pleadings filed in this State Court action are attached as Exhibit D to this
20
     Notice of Removal.
21
             WHEREFORE, TODD hereby notices its removal of this action to this Court.
22
23                                     DEMAND FOR JURY TRIAL

24           Defendant VIGOR SHIPYARDS, INC. , formerly known as TODD PACIFIC

25   SHIPYARD CORPORATION hereby demands a trial by jury in this action.
26

27

28   Notice of Removal                                 9                    G:\5409\Removal\Remove. wpd
     Case 2:19-cv-04940-SVW-AS Document 1 Filed 06/06/19 Page 10 of 10 Page ID #:10



 1    DATED: June         2019                  Y ARON & AS SOCIATES
 2
                                                  f')jr/1
                                                    I   I
 3
                                                } ". /L.-----
                                         By: ____,,,._,_----"·-----------
 4                                            ?'GEORGE D. YARON
                                                D. DAYID STEELE
 5
                                                Attorneys for VIGOR SHIPYARDS, INC.,
 6                                              formerly known as TODD PACIFIC
                                                SHIPYARD CORPORATION
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
25

26

27

28    Notice of Removal                    10               G:\5409\Removal\Remove.wpd
